Dangerous substances and preparations (dichloromethane) (debate)
The next item is the report by Carl Schlyter, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a decision of the European Parliament and of the Council amending Council Directive 76/769/EEC as regards restrictions on the marketing and use of certain dangerous substances and preparations (Dichloromethane) - C6-0068/2008 -.
Madam President, I actually wish that the French Presidency were here tonight, as I have to say that the cooperation that we had was extraordinarily good. Without its commitment and its willingness to find ways forward we would never have been able to reach an agreement. During the process, there was always a blocking minority on some issue or other. It is thus thanks to very good collaboration with the French Presidency that this legislation is now being realised, which is a very good thing.
What we are discussing is dichloromethane (DCM), a paint stripper. It is also an industrial chemical that is actually used a lot in the pharmaceutical industry. In its industrial application, however, it is entirely possible to protect workers and the environment when using this chemical. It is predominantly when it is sold to consumers that there are problems. DCM is a noxious chemical in that it is carcinogenic, has a narcotic effect and has harmful effects on health. It is easy to be affected by it. By the time you smell DCM, you have already exceeded the safety limit by a factor of three, which makes it extremely difficult to protect yourself against. A proper protective set-up consists of very high-spec gloves that have to be changed every three hours. You have to have equipment that usually costs around EUR 2 700 with an independent ventilation system.
The fact that this chemical is used today is very much dependent on the fact that it is used illegally. This meant that it was also important to restrict and prohibit use by professional users. It is often the self-employed and companies consisting of just a few staff who are out there cleaning up graffiti or stripping paint. The protective equipment is very often left at home or just not available at all. Banning this chemical is therefore, to a very large extent, a worker-protection issue. We know that, in those countries where it is used - which means 24 of the 27 Member States at present - DCM is hardly ever used properly in accordance with national and European legislation. I think it will suffice to quote the German Chemical Industry Association's own text, which states that even if there is good ventilation, paints are stripped in restricted areas, the paint residues removed are collected and the DCM pots closed immediately, the exposure limit is still exceeded on a regular basis. That is why self-contained breathing equipment is needed.
I think that it is very positive that the Commission put forward a proposal and that we have now reached a compromise that will, in practice, also prohibit professional use, with countries having the ability to obtain national derogations. However, those who obtain such derogations must guarantee that those who work with this chemical have suitable protective equipment, adequate training and awareness of the alternatives and they must be able to justify why they are unable to make use of these alternatives. It is, in fact, the case that there are functional alternatives available in all the areas in which dichloromethane is currently used. We are talking about the 5% that is used in the dangerous way, which is to say for paint stripping. The other 95% of the volume of DCM used is used within industry. It is a good thing that we are tightening up the protection of workers and the environment there, too.
All in all, I am, in fact, very satisfied with the agreement. It will improve people's ability to strip paint safely without being exposed to dangerous, carcinogenic chemicals. My fellow Members of this House have helped to make it possible to achieve this agreement so quickly, and I thank you all for that and for all the shadow rapporteurs and myself being able to reach agreement with the Council. This bodes well. This was, in fact, the last chance before REACH to ban chemicals in the old-fashioned way. It was therefore a type of grand finale for the old style of chemicals policy and it was certainly a good finale for us to reach agreement so efficiently.
In respect of DCM, there are those who argue that the alternatives may possibly be at least as dangerous, if not more so, but the assessments by the Commission and others have clearly shown that the alternatives are significantly less dangerous. We are now creating a market for the alternatives. The reality is that those companies that are currently grumbling will, in many cases, also manufacture the alternatives, while there are also smaller companies that manufacture alternatives. It is a good thing that they will now get the chance to exploit their competitive advantage of greater environmental protection in the internal market. We are heading for a safer future, and I thank everyone who has been involved in the process.
Madam President, ladies and gentlemen, I would like to begin by thanking the rapporteur, Mr Schlyter, for his hard work on this proposal. We have now come to a good compromise with the Council, which can be accepted after the first reading.
It is question here of restricting the marketing of dichloromethane and its use in paint stripping products, in order to reduce the risks identified in several major studies carried out on behalf of the Commission. There is no doubt that dichloromethane is hazardous to human health because it is highly volatile. This volatility causes highly concentrated vapours to form in the ambient air which can easily be inhaled by users of paint strippers and which then have a direct toxic effect on the central nervous system.
In poor working or operating conditions, this has led to or contributed to fatal accidents in several Member States. The majority of accidents and fatalities have taken place in a commercial and professional environment, in particular as a result of inadequate ventilation and failure to use personal protective equipment. However, consumers have also been involved in accidents, although the number of accidents reported in this case is much smaller.
The Commission's proposal is intended to reduce as far as possible and as far as technically feasible the risks involved in the use of this hazardous chemical. In the version amended by Parliament and the Council, the sale of paint strippers containing dichloromethane to consumers will be banned completely. There should also be a ban on consumers using this substance, because they do not generally have the necessary personal protective equipment and cannot be trained or supervised to ensure that they use the substance safely.
The marketing and use of dichloromethane by professionals will be subject to a general ban. However, as some Member States believe that it is essential for professionals to continue using this substance in future, these Member States will be given the option of permitting its use under specific strict conditions. These Member States must impose specific rules and regulations for authorising professionals which fit into their existing national systems. Professional users will only be granted authorisation after they have completed a training course. The training course must, among other things, provide information about the risks of dichloromethane and the availability of alternative substances. Employers and self-employed people should preferably replace dichloromethane with other substances or procedures, taking into account the relevant workplace safety legislation.
The use of paint strippers containing dichloromethane will continue to be permitted on commercial premises, provided that all the necessary measures have been taken to keep the exposure of the people working there to a minimum. For example, it is essential to ensure that there is adequate ventilation in order to remain as far as possible within workplace limits. Measures to minimise evaporation from containers of paint stripper must also be put in place. In addition, protective respiratory equipment must be worn when the workplace limits are exceeded.
Mr Schlyter recommends that you support the compromise text negotiated with the Council. I also believe that this compromise represents a good balance. I am therefore in a position to give my full support to the compromise on behalf of the Commission.
Madam President, first of all I would like to thank the rapporteur and reiterate that we have worked very well together to reach this compromise, which has the support of the Group of the European People's Party (Christian Democrats) and European Democrats. Attention must be drawn to the fact that this is a highly toxic product and that viable and safe alternative solutions do exist. Indeed, we cannot deny the hazards - as you mentioned, Mr Verheugen - associated with the use of dichloromethane, particularly if the conditions do not guarantee user safety. Often dichloromethane is used by individuals carrying out restoration work in their own homes. They find it to be an excellent and effective product, but do not realise that by using it in an enclosed space they risk losing consciousness very quickly, and that there is even a risk of death if due care is not taken.
Contrary to the extreme position of a total ban, as first proposed by the rapporteur, the compromise we have reached now leaves Member States the option of providing an exception for professional and industrial use, but under clearly defined conditions. This is a valid compromise and it is important to recognise that dichloromethane is responsible for many accidents. I regret, moreover, that we have very little information on the accidents at work that have happened. I would also point out that an impact assessment was performed before the Commission's work began and that its findings shaped the text. We must nonetheless ensure that very specific information is available to those individuals who may still be tempted to use this product, even though it is the Member States that are now responsible for drawing up clear rules and enforcing the general marketing ban on this product that is hazardous to health.
on behalf of the ALDE Group. - Madam President, I would like to congratulate the rapporteur Carl Schlyter, and the shadow rapporteurs, on the very thorough and professional work that they have done on this dossier. It is a rare pleasure for me these days to be able to participate in debates arising from committee work and particularly at this time of day, or should I say at this time of night.
I have not had the privilege to participate in the debates in committee other than on one occasion when I wished to ensure that my colleagues understood the importance of voting to support the rapporteur's proposals. But this is an important issue, indeed an issue of life or death, and one that for me is doubly important because I have a particular constituency interest in it.
Dichloromethanes, as we have heard, are substances with a uniquely hazardous profile. They are so volatile that inhalation, even just the casual smell of them, is above all recognised health limits. They are carcinogenic and they cause neurotic effects with nerve damage. Under normal temperatures their use causes them to evaporate to dangerous levels. To work safely with dichloromethanes one needs an air-proof suit at a cost of about EUR 2 000, and to protect one's skin, gloves at a cost of EUR 25 or EUR 30, which need to be replaced every two or three hours.
Of course nobody does this, even if they know of the harmful nature of the substance. There is no effective way to ensure the safe use of dichloromethanes for the public. And, because they are so toxic, the rapporteur and the committee wanted to ban them, even for professional use, in order to prevent fatalities. Over the last eight years the Commission has on record some 18 fatalities from the use of these products and some 56 non-fatal injuries. I am sure that in reality there have been more. But there has been an industrial lobby which has created a blocking minority in Council, and for that reason the rapporteur and the committee reluctantly agreed to allow the Member States a derogation for professional use.
However, we have achieved not only strict protection for workers using them professionally, but also a commitment to control and inspection by the Member States. A complete ban on these products already exists in Sweden, Denmark and Germany, and I hope no Member State will ask for such a derogation. Industrial use is a different matter. These products can be used safely industrially in the right conditions.
Some Members have argued that they should be allowed to be used for the protection of cultural heritage, for the removal of paint from old monuments without damaging. But experts have suggested this would not be a good idea, and therefore my group will not be supporting any amendments tabled in that direction.
I mentioned that I have a constituency interest in this. I have been in correspondence with Commissioner Verheugen for seven years now on this issue. Why? Because I have in my constituency a company called Eco Solutions, which has developed a perfectly safe alternative to dichloromethanes. It is a water-based alternative. It has the same effect even if the process takes a little longer. I am sorry to say that the only Member State lobbying hard for the retention of dichloromethane use was the United Kingdom, which also produces in industrial quantities many such substances.
It took me four years' work with Commissioner Verheugen to get the Commission's expert committee even to look at the existence of this safer water-based alternative, and it has taken three years to get that water-based alternative recognised as an effective and useable technology. But I am pleased to say that, as with all the best stories, this one has a happy ending. Dichloromethanes will come off the market for non-industrial use. My constituents will become richer with their new technology, and everybody will live happily ever after thanks to the excellent work of Carl Schlyter and his colleagues on the Committee on the Environment, Public Health and Food Safety.
Madam President, dichloromethane or DCM is a dangerous chemical that can cause cancer, eye damage and acute damage to organs such as the heart, liver and kidneys. DCM is used in the manufacture of pharmaceuticals and as a paint stripper and degreaser, amongst other uses. Some Member States, such as Sweden, Denmark and Austria, have already introduced a ban on DCM.
It is a great thing that the issue of DCM is now on the agenda. It is even better that this agreement will mean a total ban on DCM when it comes to ordinary consumers. For this, I can but give high praise to our rapporteur, Mr Schlyter. Well done, Carl!
Unfortunately, workers in the pharmaceutical industry and those working on cleaning up walls and façades will continue to run the risk of suffering the effects of dichloromethane. This agreement will not, I am sad to say, mean a total ban on the professional use of DCM. This is a serious failing, and one that I hold the Commission entirely responsible for. This derogation, however, has been framed in such a way that what I hope is the small number of Member States that want to use DCM must guarantee that their workers do not suffer as a result. The burden of proof is thus on those countries that want to engage in the limited use of DCM, which must prove that the substance will be used in the safest possible manner and guarantee the protection of workers. In the end, this is quite acceptable.
By and large, this is a good agreement. I would like to urge the Commission to draw inspiration from this decision. Yes, we can! Let us now go further. I urge the Commission, please, is it not possible for you to give us an indication that, in the future, there will be more bans on hazardous substances such as carcinogenic azo dyes, bisphenol A and the flame retardant deca-BDE? If the EU cannot do this, why can you not permit individual Member States to go further and introduce their own bans? You, in the Commission, even go so far as to force the Member States to lift restrictions that they sometimes already have. My own country, Sweden, for example, was forced to allow azo dyes after joining the EU in 1995. Following threats from the Commission about legal action in the European Court of Justice, Sweden has now begun to permit deca-BDE. That is unacceptable and, more than anything, it is not environmentally friendly. That is not the way to conduct a progressive programme of environmental legislation. Commission, Commissioner Verheugen, please do convince me otherwise! Prove that environmental considerations take priority over the demands of the market in more cases than this single example.
on behalf of the IND/DEM Group. - Madam President, dichloromethane, which is available on the market and is authorised for common use in the shape of various commercial products, is also widely used in the chemical industry, as well as the textile and pharmaceutical industries. Dichloromethane is easily absorbed by the human body, it is highly toxic and carcinogenic, and is responsible for many cases of poisoning, including fatal accidents. In Poland alone, the number of people exposed to this chemical agent in the workplace is estimated to stand at several thousand. While industrial use of the chemical can be effectively controlled, the use of dichloromethane by individual consumers, or even by professional companies, is inevitably associated with a risk to human health and life, not only due to the fact that there is no way of implementing proper controls, but also due to the high cost of implementing protective measures.
All warnings and measures to regulate the use of dichloromethane have proved to be ineffective, in view of the high toxicity and the volatility of this chemical compound, which is why it is necessary to completely withdraw dichloromethane from widespread consumer use. Economic factors should not be used as a reason for maintaining this poison in common use. We must also avoid using the interests of industries which manufacture products containing DCM as an argument to support restricted consumer use of dichloromethane. As far as the common usage of this compound is concerned, the cost to society far outweighs any material benefits.
Madam President, I agree with the very last phrase that the Commissioner used, that we can welcome this compromise and, on that basis, I congratulate the rapporteur and the shadow rapporteurs on bringing this together.
It has been a hard road to get to this. Originally the Commission came forward with a proposal to ban this substance for individual use - not for professional use - and the rapporteur brought forward these proposals to extend this to professional use. And so we listened to the evidence of our constituents, as Graham Watson has done. He has talked about industrial lobbies. He has also referred to an industrial lobby in his constituency, which successfully persuaded him of the alternative. We know that 90% of paint strippers use DCM, so we had to look at the balance of this.
None of us wants to go over the top in our descriptions of the dangers. Sometimes when I was listening this evening to the hazards of this substance, I wondered why we are satisfied that industrial workers should be subjected to it but not allow professionals to use the substance, within the rules and under strict guidance; and all the clothing that Graham Watson is going to issue to people in the future - these white suits, or whatever they are, a space-age parliamentary benefit - will be coming.
I think that this, among many other substances, poses a high risk. It is potentially hazardous. There is evidence that there have been accidents and people have been hurt. It is probably right that we take stronger action than has been taken in the past. That is why I accept and genuinely welcome the compromise that is being sought. It leaves the door open to Member States that wish to, and believe it is right to, continue under the tight rules that have been laid down to allow professionals - and only professionals - to use this in addition to industrial use.
But, Commissioner, you now have a responsibility to go back and do the research on the alternatives. Look at the alternatives that are available: NMP has been available for 11 years, but only now is found to be reprotoxic; there are flammable solvents that can cause glue-sniffing problems; there are date-rape drug substances that are seen as safe alternatives; there is DBE, about which not much is known; and there are the more basic blowlamps and sanding methods that can be used, although dust and other problems arise there. So let us now go back and thoroughly investigate the alternatives so that we really can be sure that we are providing a safer alternative for our constituents. If we find that some of the alternatives are no less dangerous, then I am sure the Commissioner or his successors will be back to tell us so and to bring forward a proposal - and if they do not I am sure Carl Schlyter will.
(CS) Madam President, dichloromethane has narcotic effects causing damage to the central nervous system and loss of consciousness, as well as cardiotoxic effects. If it is misused there is a direct risk of death and this factor has implications for terrorism. I therefore support a ban on its use by ordinary consumers and strict restrictions on professional use. As alternative and possibly less toxic bleaching substances exist, then in my opinion it is unnecessary to permit exceptions. However, the proposal we will vote on tomorrow will allow Member States to apply to the Commission for exceptions in justifiable cases, although under very strict conditions. I would like to know how the Commission or anyone else will assess the validity of applications for exceptions and how they will monitor compliance with the restrictions.
Madam President, ladies and gentlemen, I would like to start by saying a few words to Mr Watson. You have played an important role in bringing about this proposal. At the time when you told me in person about the problem which you had had for several years with the Commission, I realised that there were alternatives to this substance and I am sure you will agree that from then on things moved very quickly. I personally instructed my Directorate-General to present the proposal because it was clear to me as a result of my dealings with you that there were alternatives. I have stated on another occasion in this Parliament, and I would ask Mr Holm in particular to listen to this, that although I am the Commissioner with responsibility for enterprise and industry, I do not believe that an industrial product which is hazardous should remain on the market simply so that it can be used to earn money. I am of the opinion that, when there is an alternative which can replace a hazardous industrial product, it should be replaced. This is the principle which I have adhered to when we discussed and adopted REACH in this Parliament. All the substances which you referred to, Mr Holm, are now governed by REACH.
Dichloromethane would normally also be covered under the terms of REACH, but because the health risks are so evident and because there have been so many cases, we have given priority to this substance. It is possible that we will have to act in the same way in the case of other substances if the health risks are equally obvious and if we cannot wait until the very comprehensive and demanding REACH procedure has been completed.
I would also like to make it clear, Mr Holm, that I would also have voted in favour of a more far-reaching compromise. If Parliament had been able to agree with the Council on banning the commercial use of dichloromethane, I would have voted in favour this evening. Please do not hold the Commission responsible for the fact that there are several Member States who did not want to take this further for reasons which I am not familiar with. This is the reason why the Commission presented its proposal in the way that it did, because we wanted to produce a proposal which had a chance of being accepted and this is now what has happened.
My last remark concerns the comments made by Mr Bowis in relation to the toxic effects of the alternatives. With chemicals it is always a question of weighing up the degree of risk involved. Our thorough and comprehensive studies have shown that none of the alternative substances currently on sale have the properties of dichloromethane which are so dangerous, in other words the direct toxic effect on the central nervous system. This occurs only with dichloromethane and not with the other substances.
We are aware of very few accidents involving the alternative substances. This also applies to countries where the use of dichloromethane has already been banned, such as Denmark, Austria and Sweden. If the situation should change, the Commission will, of course, investigate and, if necessary, propose measures governing other substances.
Finally, I would like to comment on the remarks made by Mr Holm, which I temporarily forgot, concerning the question of whether the Commission will force Member States to abolish progressive environmental or health regulations, because they conflict with internal market regulations. The Commission will not do this. Current legislation states explicitly that Member States have the right to enact national regulations which differ from those of the internal market if they believe that this is necessary for health or environmental reasons.
As I am responsible for monitoring the notification of these differing regulations, I can tell you that the Commission acts on the basis of a clear and unambiguous principle in this case. We take the healthcare-related and environmental arguments of the Member States seriously. If they enact different regulations for these reasons, we do not force them to revoke their environmental and health regulations. If you have any information from recent years to back up your accusation, I would like to find out more specific details, so that I can refute your claim. The case that you mentioned dates back to 1995, which means that I had nothing to do with it.
Madam President, I would like to come back on what Mr Watson said. He, too, has played his part. Though you are not a member of our committee, you have still had an impact on our committee and helped us to reach a compromise. Of course, the staff who have helped me to reach this agreement have also played an important role.
I can only reiterate what Commissioner Verheugen said. The Commission has been clear throughout the process, at least with me, that if the Council and Parliament had reached a more far-reaching compromise involving a total ban, the Commission would have accepted it. There has been no lack of clarity between the Commission and me in relation to this issue.
I would just like to illustrate this chemical to you all. If I were to open a single one-kilo pot here and now, spread it over the benches and paint it out, we would, in fact, somewhat exceed the safe limit throughout this exceedingly large chamber. That is how very toxic this particular chemical is.
I can only conclude this debate by appealing to the Commission to ensure, now, that those Member States which apply for a derogation for professional use have that derogation revoked if these new, stricter rules are regularly broken. We know, everybody knows, and all the studies show that, if dichloromethane is used correctly in such a way that the health of the workers involved is protected, this substance is both uneconomical and unecological. If DCM is allowed to behave according to proper market conditions, which is to say if the legislation is complied with, its own uncompetitiveness will very quickly mean that DCM will be completely abandoned to be replaced by the alternatives. I will take this opportunity to appeal to the Commission to ensure that the regulations are complied with. If this is done, DCM will phase itself out sufficiently quickly.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
With today's decision, the European Parliament is significantly restricting the use of the paint stripper known as dichloromethane. As the shadow rapporteur for the Socialist Group in the European Parliament, I welcome the decision, into which we have put a lot of work. In recent years there have been many fatalities as a consequence of dichloromethane use. This extremely volatile substance is damaging to the nervous system, and for the same reason is also carcinogenic. The victims were primarily individual users, those decorating their own homes and house decorators, since in industrial use certain safety regulations are observed. The concentrations measured in certain European industrial plants were so high that - in case of prolonged exposure - they would cause cancer in 10% of the workers.
According to the compromise text that has now been adopted, dichloromethane can in future be used as a paint stripper only in industry and under strict safety regulations. Consumers and professionals will have to strip unwanted paint using one of the many equally effective but non-harmful alternative chemicals or, for instance, by pyrolitic/thermal stripping.
The most important point is that this carcinogenic substance should not be permitted to be used in enclosed public areas such as shopping centres and underpasses, since the vapour produced by volatile substances is heavier than air, and therefore measurements have shown that it sinks downwards and endangers children in particular. In making its decision, our political group took ample account of the opinion of the trade unions concerned, since in the case of industrial use, our main concern is the health of the workers.
Madam President, as we know, many dangerous chemical substances are authorised for general use, in spite of the dangerous ingredients they contain. One of these substances is dichloromethane (DCM), which is generally used for manufacturing pharmaceuticals, solvents and other products.
It is a substance that is particularly harmful to human health, as it is classified as a carcinogen. It damages the nervous system and causes serious damage to internal organs, which can directly lead to death.
In view of their higher respiratory rate, children are more susceptible to dichloromethane poisoning, as are people with cardiovascular diseases. It also alarming that there have been deaths linked to dichloromethane poisoning.
In view of the fact that we know that there are products on the market which could provide an alternative to products containing dichloromethane, as well as the fact that certain Member States have banned the use of this substance, introducing a total ban on its usage seems essential.
A further argument in favour of banning DCM should be the fact that, as experts have pointed out, we cannot ensure that consumers will use DCM safely.
The Commission's proposal to introduce training on the use of products containing DCM for professional purposes will cost approximately EUR 1.9 billion in its first year of implementation.
Withdrawing DCM from general circulation therefore seems to be the most sensible and responsible solution.